     Case 1:18-cv-02933-DLC Document 216 Filed 07/29/20 Page 1 of 12




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------- X
                                         :            18cv2933 (DLC)
 IN RE LONGFIN CORP. SECURITIES CLASS    :
 ACTION LITIGATION                       :          OPINION AND ORDER
                                         :
                                         :
 --------------------------------------- X

APPEARANCES

For plaintiff:
Eduard Korsinsky
Christopher Kupka
55 Broadway, 10th Fl.
New York, NY 10006
(212) 363-7500

Donald J. Enright
Elizabeth K. Tripodi
John A. Carriel
1101 30th Street, N.W., Suite 115
Washington, DC 20007
(202) 524-4290


DENISE COTE, District Judge:

     On January 3, 2020, Lead Plaintiff in this class action

moved for entry of default judgment against Longfin Corp.

(“Longfin”), Suresh Tammineedi, Venkata Meenavalli, and Vivek

Ratakonda (collectively, the “Defaulting Defendants”) in the

total amount of $223,037,680, plus prejudgment and post-judgment

interest, to be imposed jointly and severally.        That motion is

granted.
     Case 1:18-cv-02933-DLC Document 216 Filed 07/29/20 Page 2 of 12



                              Background

     The fraudulent scheme in which the Defaulting Defendants

participated has been previously described and the Opinions

containing those descriptions are incorporated by reference.

See In re Longfin Corp. Sec. Class Action Lit., No. 18cv2933

(DLC), 2019 WL 1569792, at *1-3 (S.D.N.Y. Apr. 11, 2019); In re

Longfin Corp. Sec. Class Action Lit., No. 18cv2933 (DLC), 2019

WL 3409684, at *1-3 (S.D.N.Y. July 29, 2019); In re Longfin

Corp. Sec. Class Action Lit., No. 18cv2933 (DLC), 2019 WL

6045308, at *1-2 (S.D.N.Y. Nov. 15, 2019).

     In brief, Longfin fraudulently conducted an initial public

offering purportedly using a registration exemption available

under Regulation A+ in June through December 2017.         Meenavalli

was Longfin’s CEO and founder, Ratakonda was Longfin’s CFO, and

Tammineedi was the director of two entities related to Longfin.

In order to carry out the fraudulent scheme, Longfin issued

409,360 shares of Longfin common stock as part of a sham

transaction to obtain a listing on NASDAQ.       Having obtained that

listing, the conspirators issued false and misleading statements

about Longfin from December 2017 through March 2018, which

manipulated the price of Longfin’s shares.       The price rose to

$142.82 per share.   During the scheme, Longfin insiders and

their affiliates sold Longfin shares and profited richly between


                                   2
     Case 1:18-cv-02933-DLC Document 216 Filed 07/29/20 Page 3 of 12



December 13, 2017 and March 26, 2018, when an investigation into

Longfin by the Securities and Exchange Commission (“SEC”) was

publicly disclosed.

     On April 4, 2018, the SEC sued Longfin, Meenavalli, and

Tammineedi, as well as Dorababu Penumarthi and Andy Altahawi,

both of whom have been dismissed without prejudice in this class

action.   The SEC alleged that the defendants had caused investor

harm in excess of $27 million and, on April 6, 2018, announced

that it had acquired a court order freezing $27 million in

trading proceeds from allegedly illegal sales of Longfin stock

(the “First SEC Action”).     That same day, NASDAQ announced that

it was halting the trading of Longfin stock.        On May 24, 2018,

Longfin stock was officially delisted from NASDAQ and began

trading on the over-the-counter market at an opening price of

$5.05.

     In June and August 2019, final judgments were entered

against all of the defendants in the First SEC Action.1         To date,

the SEC reports that the defendants have paid collectively $26.1




1 Pursuant to the final judgments entered in the First SEC
Action, Longfin was held liable for $284,139 in civil penalties;
Altahawi was held liable for disgorgement of $21,090,81 and
$2,980,425 in civil penalties; Penumarthi was held liable for
disgorgement of $1,530,688.01; Tammineedi was held liable for
disgorgement of $241,608.22; and Meenavalli was held liable for
$28,416 in civil penalties.
                                3
         Case 1:18-cv-02933-DLC Document 216 Filed 07/29/20 Page 4 of 12



million to the SEC in satisfaction of the judgments against

them.

         On June 5, 2019, the SEC brought a second action in

connection with this scheme, this time suing only Longfin and

Meenavalli (the “Second SEC Action”).           In the Second SEC Action,

a final judgment was imposed against Longfin in September 2019

and a final judgment was imposed against Meenavalli in January

2020.2     The SEC reports that, to date, the defendants have paid

collectively $250,000 to the SEC in satisfaction of these

judgments.

    I.     Procedural History

         In the wake of the SEC’s investigation, Lead Plaintiff

filed this class action on April 3, 2018.           The second amended

complaint (“SAC”) brings claims against the four Defaulting

Defendants as well as Penumarthi, Altahawi, and Network 1

Financial Securities, Inc. (“Network 1”), which was the lead

underwriter for Longfin’s Regulation A+ offering.             The SAC

alleges violations of Sections 12(a) and 15(a) of the Securities

Act of 1933 (the “Securities Act”), as well as Sections 10(b)




2 Pursuant to the final judgments entered in the Second SEC
Action, Longfin was held liable for disgorgement and prejudgment
interest of $3,532,235 and $3,243,613 in civil penalties, and
Meenavalli was held liable for disgorgement and prejudgment
interest of $168,00 and $232,000 in civil penalties.
                                4
        Case 1:18-cv-02933-DLC Document 216 Filed 07/29/20 Page 5 of 12



and 20(a) of the Securities Exchange Act of 1934 (the “Exchange

Act”) and Rule 10b-5, promulgated thereunder.

       On January 4, 2019, default was entered against Longfin.

On April 4, 2019, default was entered against Meenavalli and

Ratakonda.     On June 12, 2019, default was entered against

Tammineedi.     Network 1 was dismissed from the action on July 29,

2019.    See In re Longfin, 2019 WL 3409684, at *3.          Penumarthi

and Altahawi were dismissed from the action without prejudice on

May 14, 2020.

       On January 3, 2020, Lead Plaintiff filed a motion for entry

of default judgment against the Defaulting Defendants and also

moved for class certification.        On May 14, the class was

certified.3     An Order of June 18 set June 26 as the deadline for

Lead Plaintiff to file any supplemental submission in support of

its default judgment, and, in particular, requested that

plaintiff address the discrepancy between the $223,037,680 of

Section 10(b) damages requested by Lead Plaintiff and the $27

million of investor harm identified by the SEC in the First SEC

Action.4    The June 18 Order also set July 24 as the deadline for

any opposition to Lead Plaintiff’s motion for default judgment.



3 On May 14, the action was referred to the Magistrate Judge for
an inquest on damages. On June 16, 2020, the Order referring
the action to the Magistrate Judge for an inquest was vacated.

4   The June 18 Order also asked Lead Plaintiff to address whether
                                  5
     Case 1:18-cv-02933-DLC Document 216 Filed 07/29/20 Page 6 of 12



     On June 26, Lead Plaintiff submitted a letter stating that

the SEC calculated damages based on the defendants’ unlawful

gains, while damages calculations were measured by investors’

out-of-pocket losses in the class action.       The July 24 deadline

for opposition passed without the Defaulting Defendants opposing

the request for an entry of judgment.

     The class seeks damages pursuant to Section 10(b) of the

Exchange Act jointly and severally against each of the

Defaulting Defendants in an amount measured as the difference

between the actual purchase price of the stock and what the

purchase price would have been absent the fraud.        Its expert has

calculated that the artificial inflation in Longfin’s stock

price -- the difference between what the stock price actually

was at a point in time, and what the price would have been

absent the alleged fraud -- ranged between 55% and 89% during

the class period, resulting in damages to the class of

$223,037,680.

                              Discussion

     Upon entry of default, a defendant is deemed to have

admitted liability to the plaintiff.       City of New York v.




the class sought damages under Section 20(a) of the Exchange
Act, as alluded to in Lead Plaintiff’s January 3 submissions.
On June 26, Lead Plaintiff clarified that the class did not seek
damages under Section 20(a).
                                6
        Case 1:18-cv-02933-DLC Document 216 Filed 07/29/20 Page 7 of 12



Mickalis Pawn Shop, LLC, 645 F.3d 114, 128 (2d Cir. 2011).

Accordingly, all of the facts alleged in the complaint, except

those relating to the amount of damages, must be accepted as

true.    Finkel v. Romanowicz, 557 F.3d 79, 84 (2d Cir. 2009).

Nonetheless, a court must satisfy itself that the plaintiff has

established a sound legal basis upon which liability may be

imposed.     See id.    Accepting the allegations in the SAC as true,

Lead Plaintiff has established liability against the Defaulting

Defendants.

     With respect to damages, a court does not accept the

allegations as true, but “must instead conduct an inquiry to

ascertain the amount of damages with reasonable certainty.”

Credit Lyonnais Secs. (USA), Inc. v. Alcantara, 183 F.3d 151,

155 (2d Cir. 1999).       A court must engage in this inquiry “[e]ven

when a default judgment is warranted based on a party’s failure

to defend.”     Id.    Making this determination “involves two tasks:

determining the proper rule for calculating damages on such a

claim, and assessing plaintiff’s evidence supporting the damages

to be determined under this rule.”         Id.

     Although a court may hold a hearing to assess damages, a

hearing is not required when a sufficient basis on which to make

a calculation exists.       See Fed. R. Civ. P. 55(b)(2).       Holding an

inquest by affidavit, without an in-person court hearing, is


                                      7
     Case 1:18-cv-02933-DLC Document 216 Filed 07/29/20 Page 8 of 12



permissible “as long as [the court] ensured that there was a

basis for the damages specified in the default judgment.”

Transatlantic Marine Claims Agency, Inc. v. Ace Shipping Corp.,

Division of Ace Young Inc., 109 F.3d 105, 111 (2d Cir. 1997)

(citation omitted).    In this case, Lead Plaintiff has offered

sufficient evidentiary support through declarations and exhibits

submitted in support of his claim for damages.        No evidentiary

hearing is required.

     Economic loss in Section 10(b) cases is traditionally

determined by the use of the “out-of-pocket” measure for

damages.    Acticon AG v. China Ne. Petroleum Holdings, Ltd., 692

F.3d 34, 38 (2d Cir. 2012).     Under this measure, “a defrauded

buyer of securities is entitled to recover only the excess of

what he paid over the value of what he got.”        Id. (citation

omitted).   As the Second Circuit has explained, “the correct

measure of damages under § 28 of the [Securities Exchange] Act,

15 U.S.C. § 78bb(a), is the difference between the fair value of

all that the plaintiff received and the fair value of what he

would have received had there been no fraudulent conduct.” 5           Id.

(citation omitted).



5 The Private Securities Litigation Reform Act (“PSLRA”) caps
damages by a “bounce back” provision, which provides that

     the award of damages to the plaintiff shall not exceed
     the difference between the purchase or the sale price
                                8
     Case 1:18-cv-02933-DLC Document 216 Filed 07/29/20 Page 9 of 12



     The expert report submitted by Lead Plaintiff in support of

the motion for default judgment demonstrates that it is

appropriate to calculate the artificial inflation in Longfin’s

stock price as ranging between 55% and 89% during the class

period.   While the SEC has estimated investor harm in the amount

of $27 million, it sought disgorgement, rather than out-of-

pocket damages.   Damages to the class in the amount of

$223,037,680 is, therefore, awarded.

     Prejudgment Interest

     Lead Plaintiff requests prejudgment interest beginning on

December 13, 2017, as well as post-judgment interest until the

judgment is satisfied, at the statutory rate set forth in 28

U.S.C. 1961.   A district court enjoys broad discretion to decide

whether to award prejudgment interest.       SEC v. First Jersey

Sec., Inc., 101 F.3d 1450, 1476 (2d Cir. 1996).        In exercising

such discretion, the district court must consider

     (i) the need to fully compensate the wronged party for
     actual damages suffered, (ii) fairness and the
     relative equities of the award, (iii) the remedial
     purpose of the statute involved, and/or (iv) such


     paid . . . by the plaintiff for the subject security
     and the mean trading price of that security during the
     90-day period beginning on the date on which the
     information correcting the misstatement or omission
     that is the basis for the action is disseminated to
     the market.

15 U.S.C. § 78u-4(e)(1).

                                   9
     Case 1:18-cv-02933-DLC Document 216 Filed 07/29/20 Page 10 of 12



     other general principles as are deemed relevant by the
     court.

Frommert v. Conkright, 913 F.3d 101, 109 (2d Cir. 2019)

(citation omitted).     An award of prejudgment interest may be

appropriate when a plaintiff recovers out-of-pocket damages for

a defendant’s violation of § 10(b) of the Securities Act.           See

Commercial Union Assur. Co., plc v. Milken, 17 F.3d 608, 615 (2d

Cir. 1994) (“Under the rescissory measure of damages appellants

would be entitled to a return of the consideration paid for

the... interests plus prejudgment interest, less any income

received on the interests.”).

     The same factors that a court relies on to determine

whether an award of prejudgment interest is warranted “also

inform a district court's choice of a particular interest rate.”

Frommert, 913 F.3d at 109.     The federal post-judgment interest

rate set forth in 28 U.S.C. § 1961 can be an appropriate rate at

which to award pre-judgment interest.       See id.    Post-judgment

interest at the federal post-judgment interest rate is awarded

to a prevailing plaintiff as a right.       See 28 U.S.C. § 1961

(“Interest shall be allowed on any money judgment in a civil

case recovered in a district court.”).

     Lead Plaintiff is awarded prejudgment interest at the

statutory rate set forth in 28 U.S.C. § 1961 for the period

starting April 6, 2018 until the entry of judgment.         Although
                                   10
     Case 1:18-cv-02933-DLC Document 216 Filed 07/29/20 Page 11 of 12



Lead Plaintiff requests prejudgment interest for the period

starting December 13, 2017 -- presumably because Longfin issued

its first misleading statement on this date -- Lead Plaintiff

has not provided any explanation or argument addressing why this

is the appropriate starting date for prejudgment interest to

accrue in this class action.      As the class includes investors

who purchased Longfin stock from December 13, 2017 through April

6, 2018, many of the investors that are members of this class

may not have purchased Longfin stock until April 6.         It is not

appropriate to award prejudgment interest for a period pre-

dating the class members’ purchase of Longfin stock.

Prejudgment interest, therefore, shall run from the period April

6, 2018 to the date judgment is imposed at the statutory rate

set forth in 28 U.S.C. § 1961.      Post-judgment interest is

awarded from the date judgment is imposed to the date judgment

is satisfied, also at the statutory rate set forth in 28 U.S.C.

§ 1961.

                               Conclusion

     Lead Plaintiff’s January 3, 2020 motion for default

judgment is granted.    Judgment is entered in favor of the class

against the Defaulting Defendants, jointly and severally, in the

amount of $223,037,680, plus prejudgment interest beginning on




                                   11
        Case 1:18-cv-02933-DLC Document 216 Filed 07/29/20 Page 12 of 12



April 6, 2018 and post-judgment interest until the judgment is

satisfied, both at the statutory rate set forth in 28 U.S.C. §

1961.



Dated:       New York, New York
             July 29, 2020


                                           _________________________
                                                   DENISE COTE
                                           United States District Judge




                                      12
